NO. 07-03-0417-CR
                                  NO. 07-03-0418-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 NOVEMBER 22, 2004

                         ______________________________


                        JACK TREMAYNE SAPP, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;

             NO. 4516 & 4518; HONORABLE DAVID M. MCCOY, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is appellant Jack Tremayne Sapp’s motion to dismiss his

appeals. Pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the request

to withdraw the notices of appeal is signed by appellant. No decision of this Court having
been delivered to date, we grant the motion. No motions for rehearing will be entertained,

and our mandates will issue forthwith.


      Accordingly, the appeals are dismissed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            2